Name: Council Directive 89/284/EEC of 13 April 1989 supplementing and amending Directive 76/116/EEC in respect of the calcium, magnesium, sodium and sulphur content of fertilizers
 Type: Directive
 Subject Matter: marketing;  European Union law;  coal and mining industries;  means of agricultural production;  international trade;  iron, steel and other metal industries
 Date Published: 1989-04-22

 Avis juridique important|31989L0284Council Directive 89/284/EEC of 13 April 1989 supplementing and amending Directive 76/116/EEC in respect of the calcium, magnesium, sodium and sulphur content of fertilizers Official Journal L 111 , 22/04/1989 P. 0034 - 0038 Finnish special edition: Chapter 13 Volume 18 P. 0229 Swedish special edition: Chapter 13 Volume 18 P. 0229 *****COUNCIL DIRECTIVE of 13 April 1989 supplementing and amending Directive 76/116/EEC in respect of the calcium, magnesium, sodium and sulphur content of fertilizers (89/284/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas measures need to be adopted for the progressive completion of the internal market by 31 December 1992; whereas the internal market is an area without internal frontiers in which the free movement of goods, persons, services and capital is guaranteed; Whereas Council Directive 76/116/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to fertilizers (4), as last amended by Directive 88/183/EEC (5), laid down rules for the marketing of solid EEC fertilizers; whereas it has proved necessary to extend the said Directive to include the calcium, magnesium, sodium and sulphur contents of such fertilizers; Whereas Directive 76/116/EEC may henceforth be applicable to fertilizers containing only calcium, magnesium and sulphur, HAS ADOPTED THIS DIRECTIVE: Article 1 A declaration of the magnesium, sodium and sulphur content of the EEC fertilizers listed in Annex I to Directive 76/116/EEC may be made provided that these elements are present in at least the minimum quantities specified in Article 2 of this Directive and that the EEC fertilizers continue to satisfy the requirements of Annex I to Directive 76/116/EEC. In such cases, the marking specified in point (b) of Article 6 of this Directive shall be added to the type designation. Article 2 A declaration of the magnesium, sodium and sulphur content of the EEC fertilizers referred to in Article 1 may be made only if they contain not less than: - 2 % of magnesium oxide (MgO), i.e. 1,2 % Mg, - 3 % of sodium oxide (Na2O), i.e. 2,2 % Na, - 5 % of sulphur trioxide (SO3), i.e. 2 % S. Article 3 1. Within the meaning of this Directive, a declaration of the calcium content considered to be a nutrient shall be made, without prejudice to paragraph 2, only for fertilizers of types 1 and 2 as listed in Annex I. Member States may stipulate that the calcium content of fertilizers marketed in their territories be expressed in the oxide form (CaO), in the elemental form (Ca), or in both of these forms. The following formula shall be used to convert the calcium oxide content into a calcium content: calcium (Ca) = calcium oxide (CaO) Ã  0,715 2. The soluble calcium content of the liquid fertilizers referred to in Part C of Annex I to Directive 76/116/EEC, which are intended for foliage spraying, may be stipulated when the content reaches a minimum of 8 % calcium oxide (= 5,7 % Ca). Article 4 Fertilizers meeting the provisions of this Directive and the Annexes thereto may be marked 'EEC FERTILIZER'. Article 5 Member States may stipulate that the magnesium, sodium and sulphur contents of fertilizers marketed in their territories shall be expressed: - in the oxide form (MgO, Na2O, SO3), - or in the elemental form (Mg, Na, S), - or in both of these forms. The following formulae shall be used to convert the sodium oxide and sulphur trioxide contents into sodium and sulphur contents: - sodium (Na) = sodium oxide (Na2O) Ã  0,742, - sulphur (S) = sulphur trioxide (SO3) Ã  0,400. If the oxide content is calculated, the figure declared shall be rounded to the nearest decimal place. Article 6 Compulsory marking for identification purposes: (a) 'EEC FERTILIZER' in capital letters; (b) the designation of the type of fertilizer: - either in accordance with Annex I to Directive 76/116/EEC, with the designation of the type being followed by 'containing . . .' and the names or chemical symbols of the elements referred to in this Directive which the fertilizer contains. The figures indicating the contents of the elements referred to in Directive 76/116/EEC may be followed by figures in brackets for the elements referred to in Annex I to this Directive, - or in accordance with Annex I to this Directive; (c) the guaranteed content in respect of each nutrient and the guaranteed content expressed as forms and/or solubilities, where these are apecified in the Annexes to the Directives on fertilizers. The nutrient content of staight and compound fertilizers shall be given as a percentage by weight in whole numbers, or where necessary, to one decimal place. If a fertilizer contains several declarable elements, their contents shall be indicated in the following order: N, P2O5 and/or P, K2O and/or K, CaO or Ca, MgO and/or Mg, Na2O and/or Na, SO3 and/or S. The forms and solubilities of the nutrients shall also be expressed as a percentage by weight of fertilizer, except where Annex I to Directive 76/116/EEC explicitly provides that this content shall be otherwise expressed. Nutrients shall be indicated both in words and by appropriate chemical symbols, e.g. nitrogen (N), phosphorus (P), phosphorus pentoxide (P2O5), potassium (K), potassium oxide (K2O), magnesium (Mg), magnesium oxide (MgO), sodium (Na), sodium oxide (Na2O), sulphur (S), sulphur trioxide (SO3), calcium (Ca) and calcium oxide (CaO). Article 7 The declaration of the magnesium, sodium and sulphur content of the fertilizers referred to in Article 1 shall be expressed in one of the following ways: - the total content expressed as a percentage of the fertilizer by weight, - where an element is totally soluble in water, only the content soluble in water shall be declared, - the total content and the content soluble in water, expressed as a percentage of the fertilizer by weight when the soluble content is at least a quarter of the total content. The contents shall be determined under the conditions specified in the analytical methods referred to in Article 8 of Directive 76/116/EEC. Article 8 The tolerances allowed in respect of the declared calcium, magnesium, sodium and sulphur contents shall be a quarter of the declared contents of these elements up to a maximum of 0,9 % in absolute terms for CaO, MgO, Na2O and SO3, i.e. 0,64 for Ca, 0,55 for Mg, 0,67 for Na and 0,36 for S. Article 9 Annex I to Directive 76/116/EEC shall be amended as follows: 1. the EEC fertilizer kieserite with potassium sulphate mentioned in Annex II to this Directive shall be added to Part A - Straight fertilizers, III. Potassic fertilizers - as No 7; 2. the EEC fertilizer calcium nitrate solution, mentioned in Annex II to this Directive, shall be added to Part C - Liquid fertilizers 1 - Straight fertilizers - as No 3, for liquid fertilizers. Article 10 1. Member States shall adopt the measures necessary to comply with this Directive within 12 months of its notification (1). They shall forthwith inform the Commission thereof. 2. Member States shall communicate to the Commission the provisions of national law which they adopt in the field governed by this Directive. Article 11 This Directive is addressed to the Member States. Done at Luxembourg, 13 April 1989. For the Council The President P. SOLBES (1) OJ No C 20, 26. 1. 1988, p. 5. (2) OJ No C 262, 10. 10. 1986, p. 82 and OJ No C 47, 27. 2. 1989. (3) OJ No C 134, 24. 5. 1988, p. 6. (4) OJ No L 24, 30. 1. 1976, p. 21. (5) OJ No L 83, 29. 3. 1988, p. 33. (1) This Directive was notified to Member States on 17 April 1989. ANNEXE I LIST OF FERTILIZERS CONTAINING MAINLY CALCIUM, MAGNESIUM OR SULPHUR AS NUTRIENTS 1.2.3.4.5.6 // No // Type designation // Data on method of production and essential ingredients // Minimum content of nutrients (percentage by weight) Data on the expression of nutrients Other requirements // Other data on the type designation // Nutrient content to be declared Solubilities of the nutrients Other criteria // // // // // // // 1 // 2 // 3 // 4 // 5 // 6 // // // // // // // 1 // Calcium sulphate // Product of natural or industrial origin containing calcium sulphate at various degrees of hydration // 25 % CaO 35 % SO3 Calcium and sulphur expressed as total CaO + SO3 // Usual trade names may be added // Total sulphur trioxide Optional: total CaO // // // // Fineness of grind: // // // // // // - at least 80 % to pass through a sieve with a 2 mm mesh width, // // // // // // - at least 99 % to pass through a sieve with a 10 mm mesh width // // // // // // // // // 2 // Calcium chloride solution // Calcium chloride solution of industrial origin // 12 % CaO Calcium expressed as water-soluble CaO // // Calcium oxide Optional: for plant spraying // // // // // // // 3 // Elemental sulphur // Comparatively refined natural or industrial product // 98 % S (245 %: SO3) Sulphur expressed as total SO3 // // Total sulphur trioxide // // // // // // // 4 // Kieserite // Product of mineral origin containing monohydrated magnesium sulphate as main component // 24 % MgO 45 % SO3 Magnesium and sulphur expressed as water-soluble magnesium oxide and sulphur trioxide // Usual trade names may be added // Water soluble magnesium oxide Optional: water-soluble sulphur trioxide // // // // // // // 5 // Magnesium sulphate // Product containing heptahydrated magnesium sulphate as main component // 15 % MgO 28 % SO3 Magnesium and sulphur expressed as water-soluble magnesium oxide and sulphur trioxide // Usual trade names may be added // Water-soluble magnesium oxide Optional: water-soluble sulphur trioxide // // // // // // // 6 // Magnesium chloride solution // Product obtained by dissolving magnesium chloride of industrial origin // 13 % MgO Magnesium expressed as magnesium oxide Maximum calcium content: 3 % CaO // // Magnesium oxide // // // // // // ANNEX II 1.2.3.4.5.6 // No // Type designation // Data on method of production and essential ingredients // Minimum content of nutrients (percentage by weight) Data on the expression of nutrients Other requirements // Other data on the type designation // Nutrient content to be declared Forms and solubilities of the nutrients Other criteria // // // // // // // 1 // 2 // 3 // 4 // 5 // 6 // // // // // // // 7 // Kieserite with potassium sulphate // Product obtained from Kieserite with potassium sulphate added // 8 % MgO Magnesium expressed as water-soluble MgO 6 % K2O Potassium expressed as water-soluble K2O Total MgO + K2O: 20 % Maximum chlorine content: 3 % Cl // Usual trade names may be added // Water-soluble magnesium oxide Water-soluble potassium oxide Optional mention of the chlorine content where lower than 3 % Cl // // // // // // // 3 // Calcium nitrate solution // Product obtained by dissolving calcium nitrate in water // 8 % N Nitrogen expressed as nitrogen in nitric form with a maximum 1 % nitrogen as ammonia // The type designation may be followed, as appropriate, by one of the following indications: - for foliar application - for making nutrient solutions - for ferti-irrigation // Total nitrogen Optionally: - nitrogen in nitric form - nitrogen as ammonia - calcium in the case of one of the uses stipulated in column 5 // // // // // //